Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”), is entered into as of March 22,
2018 (the “Effective Date”), by and between China Commercial Credit, Inc.,
incorporated under the laws of the State of Delaware (the “Company”), and
Chenguang Kang, an individual (the “Executive”). Except with respect to the
direct employment of the Executive by the Company, the term “Company” as used
herein with respect to all obligations of the Executive hereunder shall be
deemed to include the Company and all of its subsidiaries and affiliated
entities (collectively, the “Group”).

 

RECITALS

 

A. The Company desires to employ the Executive as its Chief Executive Officer
and President and to assure itself of the services of the Executive during the
term of Employment (as defined below).

 

B. The Executive desires to be employed by the Company as its Chief Executive
Officer and President during the term of Employment and upon the terms and
conditions of this Agreement.

 

AGREEMENT

 

The parties hereto agree as follows:

 

1. POSITION

 

The Executive hereby accepts a position of Chief Executive Officer and President
(the “Employment”) of the Company.

 

2. TERM

 

Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be two (2) years commencing on the Effective Date, unless
terminated earlier pursuant to the terms of this Agreement. The Employment will
be renewed automatically for additional one-year terms if neither the Company
nor the Executive provides a notice of termination of the Employment to the
other party or otherwise proposes to re-negotiate the terms of the Employment
with the other party within three months prior to the expiration of the
applicable term.

 

3. DUTIES AND RESPONSIBILITIES

 

  (a) The Executive’s duties at the Company will include all jobs assigned by
the Company’s Board of the Directors (the “Board”).

 

  (b) The Executive shall devote all of his working time, attention and skills
to the performance of his duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement, the Certificate
of Incorporation and Bylaws of the Company, as amended and restated from time to
time (the “Charter Documents”), and the guidelines, policies and procedures of
the Company approved from time to time by the Board.

 

  (c)

The Executive shall use his best efforts to perform his duties hereunder. The
Executive shall not, without the prior written consent of the Board, become an
employee of any entity other than the Company and any subsidiary or affiliate of
the Company, and shall not be concerned or interested in any business or entity
that engages in the same business in which the Company engages (any such
business or entity, a “Competitor”), provided that nothing in this clause shall
preclude the Executive from holding any shares or other securities of any
Competitor that is listed on any securities exchange or recognized securities
market anywhere if such shares or securities represent less than 5% of the
competitors outstanding shares and securities. The Executive shall notify the
Company in writing of his interest in such shares or securities in a timely
manner and with such details and particulars as the Company may reasonably
require.



 



 1 



 

4. NO BREACH OF CONTRACT

 

The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound, except for agreements entered into by
and between the Executive and any member of the Group pursuant to applicable
law, if any; (ii) that the Executive has no information (including, without
limitation, confidential information and trade secrets) relating to any other
person or entity which would prevent, or be violated by, the Executive entering
into this Agreement or carrying out his duties hereunder; (iii) that the
Executive is not bound by any confidentiality, trade secret or similar agreement
(other than this) with any other person or entity except for other member(s) of
the Group, as the case may be.

 

5. Intentionally Ommitted

  

6. COMPENSATION AND BENEFITS

 

  (a) Base Salary. The Executive’s initial base salary shall be fifty thousand
($50,000) U.S. Dollars per year, paid in periodic installments in accordance
with the Company’s regular payroll practices, and such compensation is subject
to annual review and adjustment by the Board.

 

  (b) Bonus. The Executive shall be eligible for Bonuses determined by the
Board.

 

  (c) Equity Incentives. To the extent the Company adopts and maintains a share
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Board.

 

  (d) Benefits. The Executive is eligible for participation in any standard
employee benefit plan of the Company that currently exists or may be adopted by
the Company in the future, including, but not limited to, any retirement plan,
life insurance plan, health insurance plan and travel/holiday plan.

 

  (e) Expenses. The Executive shall be entitled to reimbursement by the Company
for all reasonable ordinary and necessary travel and other expenses incurred by
the Executive in the performance of his duties under this Agreement; provided
that he properly accounts for such expenses in accordance with the Company’s
policies and procedures.

 

7. TERMINATION OF THE AGREEMENT

 

  (a) By the Company.

 

(i) For Cause. The Company may terminate the Employment for cause, at any time,
without notice or remuneration (unless notice or remuneration is specifically
required by applicable law, in which case notice or remuneration will be
provided in accordance with applicable law), if:

 

(1) the Executive is convicted or pleads guilty to a felony or to an act of
fraud, misappropriation or embezzlement,

 

(2) the Executive has been grossly negligent or acted dishonestly to the
detriment of the Company,

 

(3) the Executive has engaged in actions amounting to willful misconduct or
failed to perform his duties hereunder and such failure continues after the
Executive is afforded a reasonable opportunity to cure such failure; or

 

(4) the Executive violates Section 8 or 10 of this Agreement.

 



 2 



 

Upon termination for cause, the Executive shall be entitled to the amount of
base salary earned and not paid prior to termination. However, the Executive
will not be entitled to receive payment of any severance benefits or other
amounts by reason of the termination, and the Executive’s right to all other
benefits will terminate, except as required by any applicable law.

 

(ii) For death and disability. The Company may also terminate the Employment, at
any time, without notice or remuneration (unless notice or remuneration is
specifically required by applicable law, in which case notice or remuneration
will be provided in accordance with applicable law), if:

 

(1) the Executive has died, or

 

(2) the Executive has a disability which shall mean a physical or mental
impairment which, as reasonably determined by the Board, renders the Executive
unable to perform the essential functions of his employment with the Company,
with or without reasonable accommodation, for more than 120 days in any 12-month
period, unless a longer period is required by applicable law, in which case that
longer period would apply.

 

Upon termination for death or disability, the Executive shall be entitled to the
amount of base salary earned and not paid prior to termination. However, the
Executive will not be entitled to receive payment of any severance benefits or
other amounts by reason of the termination, and the Executive’s right to all
other benefits will terminate, except as required by any applicable law.

 

(iii) Without Cause. The Company may terminate the Employment without cause, at
any time, upon one-month prior written notice. Upon termination without cause,
the Company shall provide the following severance payments and benefits to the
Executive: (1) a lump sum cash payment equal to1 months of the Executive’s base
salary as of the date of such termination; (2) a lump sum cash payment equal to
a pro-rated amount of his target annual bonus for the year immediately preceding
the termination, if any; (3) payment of premiums for continued health benefits
under the Company’s health plans for 12 months fo1lowing the termination, if
any; and (4) immediate vesting of 100% of the then-unvested portion of any
outstanding equity awards held by the Executive.

 

Upon termination without, the Executive shall be entitled to the amount of base
salary earned and not paid prior to termination.

 

(iv) Change of Control Transaction. If the Company or its successor terminates
the Employment upon a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity (the “Change of Control Transaction”), the Executive
shall be entitled to the following severance payments and benefits upon such
termination: (1) a lump sum cash payment equal to 1  months of the Executive’s
base salary at a rate equal to the greater of his/her annual salary in effect
immediate1y prior to the termination, or his/her then current annua1 salary as
of the date of such termination; (2) a lump sum cash payment equal to a
pro-rated amount of his/her target annual bonus for the year immediately
preceding the termination; (3) payment of premiums for continued health benefits
under the Company’s health plans for 12 months fo1lowing the termination; and
(4) immediate vesting of 100% of the then-unvested portion of any outstanding
equity awards held by the Executive.

 

  (b) By the Executive. The Executive may terminate the Employment at any time
with a one-month prior written notice to the Company, if (1) there is a material
reduction in the Executive’s authority, duties and responsibilities, or
(2) there is a material reduction in the Executive’s annual salary. Upon the
Executive’s termination of the Employment due to either of the above reasons,
the Company shall provide compensation to the Executive equivalent to 1 months
of the Executive’s base salary that he is entitled to immediately prior to such
termination. In addition, the Executive may resign prior to the expiration of
the Agreement if such resignation is approved by the Board or an alternative
arrangement with respect to the Employment is agreed to by the Board.

 

  (c) Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 



 3 



 

8. CONFIDENTIALITY AND NON-DISCLOSURE

 

  (a) Confidentiality and Non-disclosure. The Executive hereby agrees at all
times during the term of the Employment and after his termination, to hold in
the strictest confidence, and not to use, except for the benefit of the Company,
or to disclose to any person, corporation or other entity without prior written
consent of the Company, any Confidential Information. The Executive understands
that “Confidential Information” means any proprietary or confidential
information of the Company, its affiliates, or their respective clients,
customers or partners, including, without limitation, technical data, trade
secrets, research and development information, product plans, services, customer
lists and customers, supplier lists and suppliers, software developments,
inventions, processes, formulas, technology, designs, hardware configuration
information, personnel information, marketing, finances, information about the
suppliers, joint ventures, franchisees, distributors and other persons with whom
the Company does business, information regarding the skills and compensation of
other employees of the Company or other business information disclosed to the
Executive by or obtained by the Executive from the Company, its affiliates, or
their respective clients, customers or partners, either directly or indirectly,
in writing, orally or otherwise, if specifically indicated to be confidential or
reasonably expected to be confidential. Notwithstanding the foregoing,
Confidential Information shall not include information that is generally
available and known to the public through no fault of the Executive.

 

  (b) Company Property. The Executive understands that all documents (including
computer records, facsimile and e-mail) and materials created, received or
transmitted in connection with his work or using the facilities of the Company
are property of the Company and subject to inspection by the Company at any
time. Upon termination of the Executive’s employment with the Company (or at any
other time when requested by the Company), the Executive will promptly deliver
to the Company all documents and materials of any nature pertaining to his work
with the Company and will provide written certification of his compliance with
this Agreement. Under no circumstances will the Executive have, following his
  termination, in his possession any property of the Company, or any documents
or materials or copies thereof containing any Confidential Information.

 

  (c) Former Employer Information. The Executive agrees that he has not and will
not, during the term of his employment, (i) improperly use or disclose any
proprietary information or trade secrets of any former employer or other person
or entity with which the Executive has an agreement or duty to keep in
confidence information acquired by Executive, if any, or (ii) bring into the
premises of the Company any document or confidential or proprietary information
belonging to such former employer, person or entity unless consented to in
writing by such former employer, person or entity. The Executive will indemnify
the Company and hold it harmless from and against all claims, liabilities,
damages and expenses, including reasonable attorneys’ fees and costs of suit,
arising out of or in connection with any violation of the foregoing.

 

  (d) Third Party Information. The Executive recognizes that the Company may
have received, and in the future may receive, from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. The Executive agrees that the Executive owes the
Company and such third parties, during the Executive’s employment by the Company
and thereafter, a duty to hold all such confidential or proprietary information
in the strictest confidence and not to disclose it to any person or firm and to
use it in a manner consistent with, and for the limited purposes permitted by,
the Company’s agreement with such third party.

 

This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 8, the Company shall have right
to seek remedies permissible under applicable law.

 



 4 



 

9. CONFLICTING EMPLOYMENT.

 

The Executive hereby agrees that, during the term of his employment with the
Company, he or she will not engage in any other employment, occupation,
consulting or other business activity related to the business in which the
Company is now involved or becomes involved during the term of the Executive’s
employment, nor will the Executive engage in any other activities that conflict
with his obligations to the Company without the prior written consent of the
Company.

 

10. NON-COMPETITION AND NON-SOLICITATION

 

In consideration of the salary paid to the Executive by the Company and subject
to applicable law, the Executive agrees that during the term of the Employment
and for a period of one (1) year following the termination of the Employment for
whatever reason:

 

  (a) The Executive will not approach clients, customers or contacts of the
Company or other persons or entities introduced to the Executive in the
Executive’s capacity as a representative of the Company for the purposes of
doing business with such persons or entities which will harm the business
relationship between the Company and such persons and/or entities;

 

  (b) The Executive will not assume employment with or provide services as a
director or otherwise for any Competitor, or engage, whether as principal,
partner, licensor or otherwise, in any Competitor; and

 

  (c) The Executive will not seek, directly or indirectly, by the offer of
alternative employment or other inducement whatsoever, to solicit the services
of any employee of the Company employed as at or after the date of such
termination, or in the year preceding such termination.

 

The provisions contained in Section 10 are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.

 

This Section 10 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 10, the Executive acknowledges
that there will be no adequate remedy at law, and the Company shall be entitled
to injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek all remedies permissible under
applicable law.

 

11. WITHHOLDING TAXES

 

Notwithstanding anything else herein to the contrary, the Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such national, provincial,
local or any other income, employment, or other taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

12. ASSIGNMENT

 

This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided, however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and (ii) in the event of a Change of
Control Transaction, this Agreement shall, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder.

 

13. SEVERABILITY

 

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

 



 5 



 

14. ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understanding between the
Executive and the Company regarding the terms of the Employment and supersedes
all prior or contemporaneous oral or written agreements concerning such subject
matter, including any prior agreements between the Executive and a member of the
Group. The Executive acknowledges that he or she has not entered into this
Agreement in reliance upon any representation, warranty or undertaking which is
not set forth in this Agreement. Any amendment to this Agreement must be in
writing and signed by the Executive and the Company.

 

15. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware and each of the parties irrevocably consents to the
jurisdiction and venue of the federal and state courts located in Delaware.

 

16. AMENDMENT

 

This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.

 

17. WAIVER

 

Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 

18. NOTICES

 

All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefor, or (iii) sent by a recognized courier with next-day or
second-day delivery to the last known address of the other party.

 

19. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories.

 

Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.

 

20. NO INTERPRETATION AGAINST DRAFTER

 

Each party recognizes that this Agreement is a legally binding contract and
acknowledges that it, he or she has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.

 

[Remainder of this page has been intentionally left blank.]

 



 6 



  

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

  China Commercial Credit, Inc.         By: /s/ Long Yi   Name: Long Yi       
Title: Chief Financial Officer    

 

  Executive         Signature: /s/ Chenguang Kang   Name: Chenguang Kang

 

 

7



 

 